Citation Nr: 1604946	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  06-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel




INTRODUCTION

The Veteran had active duty service from March 1997 to July 1997 and October 1997 to April 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was remanded by the Board in September 2009, October 2010, March 2012, March 2013, September 2013, and March 2015.  The most recent remand required notice for personal assault, any outstanding records, and a VA examination.  The Veteran was afforded a VA examination in July 2015 and notice was provided.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the July 2015 VA examiner noted that the Veteran's service records do not contain any clear and unmistakable evidence that the Veteran had a pre-existing psychiatric condition; however, the examiner then noted that there is a large body of evidence in the Veteran's extensive post-military treatment records that she likely had a psychiatric condition prior to the military.  The examiner did not provide an opinion as to whether the overall record clearly and unmistakably provides evidence that the Veteran's disability pre-existed service.  The March 2015 remand by the Board requested an opinion as to whether the Veteran's disability was aggravated during the Veteran's service.  The examiner did not address that issue.  Without any opinion regarding the aggravation of the Veteran's disability, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Therefore, an addendum opinion is necessary.  In providing the opinion, the examiner should address the Veteran's increased drinking during service, which was noted at the time of service as a coping mechanism.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the July 2015 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, specifically the December 1994 record that showed escalating alcohol use as a coping mechanism.  The examiner should then answer the following:

a.)  When considering pre-, post-, and in-service records, it is clear and unmistakable (i.e. obvious and manifest) that the Veteran's psychiatric disability pre-existed service?

b.)  If it is clear and unmistakable that the Veteran's psychiatric disorder pre-existed service, was the Veteran's psychiatric disability clearly and unmistakably not aggravated during service?  The examiner should specifically note the December 1994 service treatment record that showed escalating alcohol consumption as a coping mechanism and diagnosed alcohol abuse psychologically dependent.  

A complete rationale for any opinion offered should be provided.  

If an additional examination is required for the examiner to sufficiently address this question, then a new examination should be afforded.  

2.  Should a new VA examination be found necessary, notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




